Citation Nr: 0304295	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  95-27 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Luis Vidal Arbona, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, friends, and Dr. Velez


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970, and from November 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1995 RO decision which denied service 
connection for a psychiatric condition.  In May 1999, the 
Board remanded the claim to the RO for additional 
development.

At the time of the Board's May 1999 remand, the issues on 
appeal included an additional issue of entitlement to an 
increased evaluation for a low back disability.  Subsequent 
to the Board's remand, the RO granted the maximum schedular 
rating for this condition, as well as a total compensation 
rating based on individual unemployabiltiy.  This represents 
a full grant of the benefits as to this issue, and thus it is 
not before the Board.


FINDINGS OF FACT

1.  The veteran had active duty from January 1968 to January 
1970, and from November 1990 to May 1991.

2.  A psychosis was not manifest within the year after either 
period of active duty, and a psychosis does not currently 
exist.

3.  A psychiatric disorder (variously diagnosed, included 
anxiety and depression) began after the veteran's first 
period of active duty and did not increase in severity during 
his second period of active duty.

4.  A psychiatric disorder was not caused or permanently 
worsened by a service-connected low back disorder.


CONCLUSIONS OF LAW

A psychiatric disorder was not incurred or aggravated by 
active service, and it is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1110, 1153 (West 2002);  38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran first served on active duty in the Army from 
January 1968 to January 1970.  Service medical records show 
that on an October 1967 medical history form for the 
enlistment examination, the veteran checked a space to 
indicate a history of nervous problems, but the reviewing 
examiner indicated there was no psychiatric disorder.  A 
psychiatric condition is not shown in the medical records 
from this period of service.  At the October 1969 service 
separation examination, the veteran gave a history of 
excessive drinking and denied a history of nervous problems; 
objective evaluation noted the psychiatric system was normal.

In January 1971, the veteran filed a claim for service 
connection for various conditions including a nervous 
disorder.  

According to a March 1971 medical certificate, the veteran 
had received private treatment from July to August 1970 for 
gastrointestinal symptoms and a history of being intoxicated.  
The impression was gastritis, with a question of it being of 
neurologic origin.

In March 1971, the veteran was given a VA general medical 
examination which diagnosed him with an anxiety neurosis.  

In May 1971, the RO denied service connection for an anxiety 
neurosis, finding that the condition was not shown during the 
veteran's period of service.

A September 1972 statement from Luis M. Velasco, M.D., notes 
he had treated the veteran since July 1970 for a 
gastrointestinal condition, with symptoms of vomiting, 
epigastric pain, nervousness, etc.  

VA outpatient records in 1978 show the veteran was treated 
for anxiety.  National Guard records from the 1980s to 1990 
(prior to the veteran's second period of active duty), 
including periodic examinations, are negative for a 
psychiatric disorder.  Additional VA medical records from 
1988 to 1990 (prior to the veteran's second period of active 
duty) note treatment for a generalized anxiety disorder.

The veteran, who was in the Army National Guard, again had a 
period of active duty from November 1990 to May 1991, and 
this included service in Southwest Asia during the Persian 
Gulf War.  A November 1990 active duty dental questionnaire 
notes that he was taking Xanax.  Service medical records from 
this period of service are otherwise negative for a 
psychiatric disorder.  On an April 1991 medical history form 
for release from active duty, the veteran denied a history of 
nervous problems; the objective examination noted the 
psychiatric system was normal.  During this period of service 
the veteran was treated for a low back condition that 
reportedly existed since before this service.

In February 1992, the veteran submitted a reopened claim for 
service connection for a psychiatric condition.  

A number of medical records from after the veteran's last 
period of active duty show continuing periodic treatment for 
anxiety and depression.

In an August 1992 letter, Dr. Diego L. Coira indicated that 
he had been providing psychiatric treatment for the veteran 
since March 1992.  Dr. Coira's diagnosis was major depressive 
disorder with psychotic features.  He commented that the 
veteran's depression was a result of being sent to the 
Persian Gulf and having to perform duties there in spite of 
having back difficulties.

VA outpatient treatment records from 1992 and later show the 
veteran was treated for anxiety and depression.  He was 
diagnosed with generalized anxiety disorder.  Atypical 
depression and panic features were also indicated.  

The veteran was separated from the National Guard in May 1993 
as being medically unfit. 

In May 1994, the veteran appeared at a hearing before the RO.  
He testified that he had a nervous condition for which he 
sought treatment with Dr. Coira following his Persian Gulf 
service.  He said that his physical ailments had caused him 
tension and worry and had contributed to his nervous 
condition.  Dr. Juan R. Velez, a psychiatrist, testified 
regarding his opinion that the veteran's physical condition 
had activated or caused his emotional condition.

A 1995 RO decision established service connection for a low 
back disorder including degenerative disc disease with disc 
herniation.

In February 1997, the veteran was given a VA mental 
examination.  Medical records were reviewed.  He stated that 
he was a very nervous person.  Objective findings were 
essentially normal.  The examiner found no specific current 
psychiatric disorder, but noted a history of anxiety 
disorder.

In April 1997, the veteran was given a psychiatric evaluation 
by Dr. Roberto Capestany for purposes of determining 
eligibility for Social Security Administration (SSA) 
disability benefits.  The veteran told this doctor that his 
nervous disorder started with Persian Gulf War service in 
1991.  Dr. Capestany diagnosed the veteran as having 
recurrent major depressive disorder with no psychotic 
features.  A June 1997 medical record from the SSA also notes 
the veteran's assertion that his nervous disorder started 
with Persian Gulf War service in 1991.  SSA records also 
include a number of VA medical records showing treatment for 
nervous problems since the 1970s, subsequent to the veteran's 
first period of active duty.  In October 1997, the SSA 
awarded the veteran disability benefits, based on a primary 
diagnosis of a back disorder, and a secondary diagnosis of an 
affective disorder.

A private examination dated in August 1997 by Dr. Jorge W. 
Mayoral indicates that the veteran related complaints of 
nervousness while being seen primarily for other physical 
conditions.  It was noted that he had been under psychiatric 
treatment for the past several years.  Diagnoses included a 
nervous disorder of an undetermined type.  

In October 1999, the veteran was given a VA mental 
examination.  The claims folder was reviewed.  It was noted 
that the veteran had been diagnosed with an anxiety disorder 
in March 1971, and that he later received mental health 
treatment.  Following current examination, the diagnosis was 
dysthymia.  The examiner opined that based upon the veteran's 
records and history, he had been experiencing 
neuropsychiatric symptomatology since 1988, which was a 
separate entity from and was not related to the anxiety found 
in 1971.  The examiner opined that the veteran's current 
psychiatric condition was not related to his service-
connected low back disorder.  The doctor also commented that 
it had not been chronically and continuously present.  The 
examiner stated that the veteran's 1971 manifestation of 
anxiety was transitory in nature and did not prevent the 
veteran from maintaining productive occupational and social 
activity.  

VA outpatient treatment records from 2001 and 2002 show the 
veteran was treated for various ailments including a 
dysthymic disorder.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his claim for service 
connection for a psychiatric disorder.  Relevant identified 
medical records have been obtained and VA examinations have 
been provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The Board notes that service connection for a nervous 
disorder was initially denied in a final RO decision 
subsequent to the first period of service, but the veteran 
has since reopened his claim with new and material evidence.  
Thus the reopened claim has been reviewed on a de novo basis.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
  
A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Service connection will be presumed for certain chronic 
diseases, including a psychosis, which are manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be given for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which an established 
service-connected condition results in an additional 
increment of disability of another disorder (i.e., 
aggravation).  Allen v. Brown, 7 Vet.App. 439 (1995).

The veteran's service medical records from his first period 
of service (January 1968 to January 1970) show that at the 
enlistment examination he gave a history of nervous symptoms, 
but no psychiatric disorder was found on examination; later 
active duty medical records show no psychiatric disorder; and 
the separation examination for this period of service noted a 
normal psychiatric system.

There is no evidence of a psychosis within the year after 
this first period of active duty.  Beginning in July 1970, a 
number of months after service, the veteran received private 
medical treatment which was primarily for a gastrointestinal 
problem, although this doctor noted nervous symptoms as well.  
In January 1971, the veteran filed his initial claim for 
service connection for a nervous disorder.  An anxiety 
neurosis was noted on a March 1971 VA examination.  Later 
medical records dated prior to the veteran's second period of 
service show the veteran received intermittent treatment for 
a nervous disorder which was generally diagnosed as anxiety 
or depression.

Medical records from the veteran's second period of service 
(November 1990 to May 1991) contain incidental mention of the 
veteran taking medication (prescribed before this period of 
service) for nervous symptoms, although the medical records 
from this period of service show no findings of a nervous 
disorder, and the psychiatric system was normal at the 
separation examination.  

After this second period of service, the veteran received 
continuing periodic treatment for nervous symptoms, generally 
diagnosed as anxiety or depression (dysthymia).  An August 
1992 letter from Dr. Coira notes treatment of the veteran 
since March 1992 (within the year after the last period of 
service), and this doctor gave a diagnosis of major 
depressive disorder with psychotic features.  However, 
numerous medical records before and since then clearly show 
the veteran did not have a psychosis then, and does not have 
a psychosis now.  The Board finds that a psychosis within the 
presumptive year after the last period of active duty is not 
demonstrated.  At the veteran's most recent VA examination in 
1999, he was diagnosed with dysthymia, and the doctor opined 
that this was a separate entity from his 1971 anxiety (which 
was diagnosed after the first period of service).  The VA 
doctor also opined that the dysthymia was unrelated to the 
service-connected low back disability.

The medical evidence as a whole shows that a chronic acquired 
psychiatric disorder, then termed an anxiety disorder, began 
in 1971, subsequent to the veteran's 1968-1970 active duty, 
and this was not caused by any incident of service.  A 
psychosis within the year after this period of service is not 
shown, as required for a presumption of service connection.  
A nervous condition (anxiety or depression (dysthymia)) 
continued in the years thereafter, including during the 
veteran's 1990-1991 second period of active duty, and clearly 
there was no increase in severity of the condition because of 
the second period of service.  A psychosis within the year 
after this period of service also is not shown, as required 
for a presumption of service connection.  In short, a 
psychiatric disorder was not incurred in or aggravated by 
either period of active duty.  As noted, the psychiatric 
disorder dates back a number of years, and the last VA 
examination noted it was unrelated to the service-connected 
low back disorder.  The credible medical evidence indicates 
that psychiatric disorder was not caused or permanently 
worsened by the service-connected low back disability, and 
there is no basis for secondary service connection for the 
psychiatric disorder.

The preponderance of the evidence is against the claim for 
service connection for a psychiatric disorder.  Thus the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

